FILED
                            NOT FOR PUBLICATION                             SEP 08 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANTHONY J. BURRIOLA,                             No. 13-16836

               Plaintiff - Appellant,            D.C. No. 3:07-cv-00102-JCM-
                                                 VPC
 v.

NEVADA DEPARTMENT OF                             MEMORANDUM*
CORRECTIONS; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Nevada state prisoner Anthony J. Burriola appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging retaliation. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Brodheim v. Cry,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
584 F.3d 1262, 1267 (9th Cir. 2009), and we affirm.

      The district court properly granted summary judgment on Burriola’s claim

relating to the withholding of his replacement typewriter because Burriola failed to

raise a genuine dispute of material fact as to whether the officials at Nevada State

Prison knew of his protected activity, and took the adverse action against Burriola

because of his protected conduct. See id. at 1269-71 (setting forth elements of a

retaliation claim in the prison context, and noting that “a plaintiff must show that

his protected conduct was the ‘substantial’ or ‘motivating’ factor behind the

defendant’s conduct” (citation and internal quotation marks omitted)); Pratt v.

Rowland, 65 F.3d 802, 808 (9th Cir. 1995) (the relevant defendants must have

knowledge of the plaintiff’s protected activity).

      The district court properly granted summary judgment on Burriola’s claim

relating to his mail because Burriola failed to raise a genuine dispute of material

fact as to whether the prison regulations concerning legal mail and general mail did

not advance legitimate correctional goals. See Turner v. Safley, 482 U.S. 78, 89

(1987) (a prison may adopt regulations that infringe on an inmate’s constitutional

rights if the regulations are “reasonably related to legitimate penological

interests”); O’Keefe v. Van Boening, 82 F.3d 322, 326 (9th Cir. 1996) (“[T]he

prevention of criminal activity and the maintenance of prison security are


                                           2                                    13-16836
legitimate penological interests which justify the regulation of both incoming and

outgoing prisoner mail.”). Moreover, Burriola was permitted at all times to

correspond with his sister by phone and general mail. See O’Keefe, 82 F.3d at 326

(“Where other avenues remain available for the exercise of the asserted right,

courts should be particularly conscious of the measure of judicial deference owed

to corrections officials.” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                           3                                     13-16836